DETAILED ACTION
This office action is in response to Applicant’s communication of 4/25/2022. Amendments to claims 1-4, 8-10 and 14-16 have been entered.  Claims 1-20 are pending and have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process, claim 8 is directed to a computer program product executed on a computer and claim 14 is directed to an apparatus; Step 1-yes.
Under Step 2A, prong 1, claim 1 recites a series of steps for accounting for and monitoring liquidity levels which is a fundamental economic practice and commercial or legal interaction, a regulatory and legal requirement for banks, and thus grouped as “Certain Methods of Organizing Human Activity”.    
	The claim as a whole and the limitations in combination recite this abstract idea.  Specifically, the following limitations of claim 1 (claims 8 and 14 being similar), stripped of all additional elements, recite the abstract idea as follows “… receiving, …, a plurality of first instructions, the plurality of the first instructions representing a first set of first … messages to transfer one or more first values from a first institution to a second institution; receiving, …, a plurality of second instructions, the plurality of the second instructions representing a second set of second … messages to transfer one or more second values from the second institution to the first institution, wherein the pluralities of the first electronic messages and the second electronic messages are received asynchronously …; analyzing the plurality of the first electronic messages and the plurality of the second electronic messages to determine whether one or more of the pluralities of the first electronic messages and the second electronic messages is a high value payment message based on the one or more of first values or the one or more second values exceeding a predetermined limit; and determining that at least one message of the pluralities of the first electronic messages and the second electronic messages is a high value payment message, and performing a bilateral algorithm and gross algorithm simultaneously, the performance of the bilateral algorithm comprising: adding the at least one message to a message queue of the bilateral algorithm that contains a plurality of pending messages for transferring funds between institutions including the first institution and the second institution; generating a mapping key for the at least one message, the mapping key being based on messages being associated with the first institution and the second institution; 2PatentVOCA029-US-UTIL filtering out messages in the message queue that match the mapping key; determining that the at least one message is a member of the first set having messages to transfer the one or more first values from the first institution to the second institution; segregating all members of the second set from the filtered-out messages as potential matches with the at least one message; and determining a closest match from the potential matches, the closest match having a value of the one or more second values that is closest to the one or more first values; calculating differences between the one or more first values and the closest match; determining a largest value of the calculated differences; comparing the largest value to a predetermined amount; determining that the largest value is greater than the predetermined amount; based at least on determining that the largest value is greater than the predetermined amount, generating an alert comprising a notification that the first institution has insufficient liquidity; and automatically sending the alert … to the first institution to notify the first institution about exceeding its liquidity level; and the performance of the gross algorithm comprising: adding the at least one message to a message queue of the gross algorithm that contains a plurality of pending messages for transferring funds to and from the first institution; calculating a value of transactions associated with the first institution; comparing the calculated value of transaction to a liquidity limit for the first institution; based at least on comparing, determining that the first institution has insufficient liquidity; and automatically sending the alert … to the first institution to notify the first institution about exceeding its liquidity level.” 	Clearly these steps recite accounting for and monitoring liquidity levels which is a fundamental business practice long prevalent in our system of commerce.  The algorithmic steps are recited at a very high level of generality such that a human being, through mental evaluations and observations and with the help of pen and paper, can complete them even if performed simultaneously, e.g. using two or more human beings, does not change the fact that the thrust of the recited limitations are directed to and recite limitations for accounting for and monitoring liquidity levels. The ability to run simultaneous algorithms is leveraging the programming of the generic processors which is merely automating analog steps.   
	The claimed limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction, but for the recitation of generic computer components. That is, other than the mere nominal recitation of an “electronic network device”, i.e. a processor suitably programmed, and a “network”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Furthermore, the steps of “analyzing…to determine…first value…and second values exceeding a predetermined limit,”, “generating a mapping key”, “filtering out messages…that match the mapping key”, “determining that the…message is a member of the first set…”, “segregating all members of the second set…”, “determining a closest match from the potential matches…”, “calculating differences…”, “determining a largest difference…”, “comparing the largest value…”, “determining that the largest value is greater…”, “calculating a value…”, “comparing the calculated value…” and “…determining that the first institution has sufficient liquidity…” all fall under the Mental Processes grouping because these steps can be completed through mental evaluation with the use of pen and paper. Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites an “electronic network device”, i.e. a processor suitably programmed, and a “network”, which amounts to using one or more computers to perform the limitation steps. The computer components are recited at a high-level of generality (i.e., as a generic processor with memory suitably programmed communicating over a generic network, see at least paragraphs [00042-00045] of the specification) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Furthermore, the steps of receiving ….messages, adding…the message to a message queue and sending the alert are adding insignificant extra-solution activity to the judicial exception, such as data gathering, transmission and storage, see MPEP 2106.05(g).  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computer processor with memory suitably programmed and communicating over a generic network to perform the recited steps amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Furthermore, the steps of receiving ….messages, adding…the message to a message queue and sending the alert are adding insignificant extra-solution activity to the judicial exception, such as data gathering, transmission and storage, see MPEP 2106.05(g). Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	For instance, in claim 1, the recites steps are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Furthermore, the identified insignificant extra-solution activity identified above are steps that rely on well-understood, routine and conventional computing functionality carried out by a generic processor over a generic network akin to receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec,(utilizing an intermediary computer to forward information); TLI Communications LLC (using a telephone for image transmission); OIP Techs., Inc., (sending messages over a network) and buySAFE, Inc. (computer receives and sends information over a network), storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); see MPEP 2106.05(d)(II).
	Applicant has leveraged generic computing elements to perform the abstract idea of accounting for and monitoring liquidity levels without significantly more.
Dependent claim 2-7, 9-13 and 15-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2, 9 and 15 define how the values are selected from among the incoming messages. Merely selecting sets of values where the difference between the two sets is the lowest as compared to a plurality of values, as recited, can be accomplished through metal observation and evaluation but for the nominal recitation of a processor.  Claims 3, 10 and 16 recite performing multiple algorithms simultaneously.  A human or humans can simultaneously complete the algorithmic steps as recited in these three algorithms, such that merely applying these steps on a generic processor does not take them out of the certain methods of organizing human activity and mental processes grouping.  This is what leveraging and applying the processing power of a generic computer to automate analog/mental steps to gain computation efficiency is used for.  Claims 4, 11 and 17 define a time period from which to delay sending the message to see if additional messages provide for sufficient liquidity.  This is further refining the abstract idea and automating a step that a human being can mentally evaluate.  Claims 5, 12 and 18 recite filtering and organizing data based on an origination identifier within each message.  This can be completed through mental evaluation but for the generic processor claimed.  Similarly to claims 5, 12 and 18, claims 6, 13 and 19 filtering and mapping messages to certain identifier, i.e. organizing information, which is an abstract idea which could be completed through mental evaluation.  Claims 7 and 20 recite sorting data which can be done through mental evaluation but for the use of the processor.             
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps for accounting for and monitoring liquidity levels) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. a processor suitably programmed communicating over a generic network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps for accounting for and monitoring liquidity levels) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Response to Arguments
Applicant’s arguments filed in the Remarks of 4/25/2022 with respect to the 35 U.S.C. 101 rejection of claims 1-20 have been fully considered but they are not persuasive. 
Applicant has argued the same points as those in the Request for Continued Examination and the Remarks of 11/24/2021 but for the fact that the algorithmic steps of each algorithm are recited and are completed simultaneously.  As such, Examiner reiterates the response to arguments from the Non-Final Rejection dated 12/21/2022 and further addresses the simultaneous processing aspect now recites.
On page 12 of the Remarks, Applicant argues “Still further, it would not be possible for a human to process two different algorithms simultaneously as provided in amended claim 1.” And that the functioning of the computer is improved by “improving processing capability and speed of an electronic network device” Further, Applicant argues that a human cannot analyze or monitor the number of transactions being received by banks. Applicant recites instances in the specification which state that the processing requirements and storage for the system (i.e. generic process) are reduced thus improving the device. On page 18 Applicant cites the specification that an “automatic notification process is provided” and that “netting of the transactions reduces the amount of liquidity required ...” Examiner respectfully disagrees.
	Applicant has invented a set of steps that are directed to and solve a business problem,
namely, determining liquidity and notifying a bank that it has insufficient funds, as required by federal regulations. Examiner disagrees that these steps, directed to a fundamental economic practice, cannot practically be completed through mental evaluations and observations. For example, and referring to the October 2019 Update: Subject Matter Eligibility and MPEP 2106.04(a)(2), “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations” The examples provided as not being able to be performed in the human mind include:
a claim to a method for calculating an absolute position of a GPS receiver and an absolute
time of reception of satellite signals, where the claimed GPS receiver calculated pseudo ranges that estimated the distance from the GPS receiver to a plurality of satellites, SiRF Technology, Inc. v. International Trade Commission;44
a claim to detecting suspicious activity by using network monitors and analyzing network
packets, SRI Int'l, Inc. v. Cisco Systems, Inc.;45
a claim to a specific data encryption method for computer communication involving a
several-step manipulation of data, Synopsys, Inc. v. Mentor Graphics Corp.
(distinguishing the claims in TQP Development, LLC v. Intuit Inc.);46 and
a claim to a method for rendering a halftone image of a digital image by comparing, pixel
by pixel, the digital image against a blue noise mask, where the method required the
manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure
(a halftoned digital image), Research Corp. Techs. v. Microsoft Corp.47
	Clearly, these examples recite mathematical or computer specific functions not able to be
practically performed in the human mind. The amount of message traffic analyzed has no effect
on the fact that the human mind can mentally evaluate the recited steps because these steps are
directed to the financial determination of the comparison and sorting of data to solve the abstract
idea and not to steps that require complex mathematical computations. Because Applicant's
claimed limitations do not require any complex mathematical calculation but merely require
determining values, grouping, sorting and filtering messages by associated information,
determining closest match value messages, calculating the difference between these closest
match value messages, of these, determining the largest value, comparing this value against a
threshold value and if the compared value is greater than the predetermined threshold value,
sending a communication to the bank that they have insufficient funds to cover the liquidity
requirement, they are more similar to the following examples, which recite mental processes such as:
a claim to “collecting information, analyzing it, and displaying certain results of the
collection and analysis,” where the data analysis steps are recited at a high level of
generality such that they could practically be performed in the human mind, Electric
Power Group, LLC v. Alstom, S.A.;48
claims to “comparing BRCA sequences and determining the existence of alterations,”
where the claims cover any way of comparing BRCA sequences such that the comparison
steps can practically be performed in the human mind, University of Utah Research
Foundation v. Ambry Genetics Corp.;49
a claim to collecting and comparing known information (claim 1), which are steps that
can be practically performed in the human mind, Classen Immunotherapies, Inc. v.
Biogen IDEC;50 and
a claim to identifying head shape and applying hair designs, which is a process that can
be practically performed in the human mind, In re Brown.SI
	The generic computing device is not improved by being required to receive, sort, group
and process the programmed algorithm or the algorithms simultaneously as the claim is now amended. The speed and processing capability of the claimed device is set by the manufacturer and merely requiring less computational steps to solving the abstract idea does nothing to improve the system or the generic device. At best, the generic computing device and network, arrive at a result in an efficient manner thus improving an abstract concept. Merely solving
a business problem, such as determining and alerting a bank of a liquidity level, through steps,
however novel over the combination of the prior art, performed on a generic computer, does not
make the invention any less abstract.
	The fact that the generic processor can receive messages at different times and process/sort them based on filtering through matching information, determining a closest match between values, calculating differences, determining the largest value among the differences, comparing the value to an amount, calculating a value of transactions, comparing the calculated value to a liquidity limit and determining that the first institution has insufficient funds does not provide an improvement to the processor itself.  This is merely automating processes that can be performed manually in the human mind through the use of pen and paper even if performed simultaneously. MPEP § 2106.05(a) discusses cases in which the Federal Circuit determined that the claims did not reflect an improvement to computer-functionality or other technology. For instance, if a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit “cannot be characterized as an improvement in a computer” because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Similarly, the Federal Circuit has indicated that a claim must include more than conventional implementation on generic components or machinery to qualify as an improvement to an existing technology. See, e.g., Affinity Labs of Tex. v. DirecTV, LLC, 838 F.3d 1253, 1264-65, 120 USPQ2d 1201, 1208-09 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 612-13, 118 USPQ2d 1744, 1747-48 (Fed. Cir. 2016). See MPEP § 2106.05(a) for further discussion of these cases, and additional examples of what the courts have indicated does and does not show an improvement to computer functionality or other technology.  Applicant has automated process steps directed to the abstract idea of and method of human activity for accounting for and monitoring liquidity levels that can be completed manually through mental evaluation but for the generic computing elements as noted in the rejection above. 
On page 19 of the Remarks, Applicant argues “Applicant submits that claim 1 provides
unconventional steps that confine the abstract idea to a particular useful application, and
integrates the alleged mental process into a practical application.” noting that under Step 2A,
Prong 2, the additional elements are not evaluated for being well-understood, routine and
conventional. Further, Applicant argues that the alert generated based on the processing time of the asynchronous messages being received is a practical application of the abstract idea and that filtering of messages using a mapping key reduces the processing requirement. Examiner respectfully disagrees.
	Examiner notes the automation argument above, specifically, “The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017).   The fact that the generic processor can be programmed to simultaneously run different algorithms does not improve the processor itself.  At best, this improves the abstract idea by leveraging the inherent processing power of a generic computing element.  Examiner notes, from October 2019 Update: Subject Matter Eligibility, “Note,
a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two.
However, the specificity of the claim limitations is relevant to the evaluation of several
considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception.” Applicants claimed limitations of receiving first messages, receiving second messages, analyzing messages to determine a value exceeding a threshold, adding the determined messages to a queue of messages, generating a mapping key to associate messages by institution, filter messages based on this mapping association, determine that the determined message is part of a set of messages, segregating messages from a second set of messages as possible matches, determining the closest match between the first message values and the second message values, calculating the value difference, determining the largest value difference, comparing said largest value to a threshold value and if said value is greater than the threshold value, generate and send an alert, calculating a value, comparing the calculated value to a limit, determining that the institution has insufficient liquidity and sending an alert are all claimed at a very high level of generality and performed via a generic programmed computing device. There is no particular machine or particular transformation needed to carry out these steps, either individually or as an ordered combination. Notifying a bank of a result via a generic network does limit this post-solution activity such that it cannot be performed via a myriad of other communication modes. The fact that the information sent to the bank allows said bank to determine its liquidity level prior to executing transactions does not provide any practical application but merely links the judicial exception to a particular technical environment to solve an abstract idea. The filtering step is recited at a very high level of generality such that a human being could easily sort and categorize messages by associations between institutions. Again, as claimed, this is not a complex mathematical computation that would require a computer or exists only in computing technology, even though the volume of data is extremely large.
On pages 20-21 of the Remarks, Applicant argues that the claims are eligible under Step
2B. Examiner respectfully disagrees.
	The steps of the claims, taken individually or as an ordered combination, have already
been identified as corresponding to the abstract idea of accounting for and monitoring liquidity levels. The additional elements in the claims are a computing device, i.e. a processor suitably programmed communicating over a generic network to execute the claimed steps. Applicant’s specification at paragraph [0042] discloses “The device 100 is comprised of a processor 105 that controls the operation of the device 100. The processor 105 may be of the form of circuitry that uses computer readable code to operate. The computer readable code may be stored within the device 100 in storage 115. The storage 115 may be optically or magnetically readable or may be solid-state storage. The storage 115 may be located within the device 100 or may be located remotely from the device 100.” This is interpreted to be any computing device commercially available. Paragraph [0043], discloses “The interface 110 may receive messages over a network, such as a local area network or a wide area network. However, the disclosure is not so limited. The interface 110 may receive messages from another part of a system of which the device 100 forms a part. In other words, the device 100 may be a virtual machine within a larger computer system.” This is interpreted to mean any type of generic communication network to include the Internet or any other known data transmission network The “filtering”, “mapping” and “adding” messages to a que are disclosed in the specification as, see at least paragraph [00018] “filtering the batch of instructions based upon the identity of the institution from which the instruction originates.”, [00020] “the mapping identifying the first institution and the second institution; and filtering the batch of instructions based upon the mapping.” and [00067] “After a message has arrived, the process then moves to step 306 where the message is added to the pending message queue. This message queue may be implemented in a message queue in storage 115, This may include, but not be limited to, internal memory queues.” These computing functions are disclosed at such a high level of generality that there is no technical detail such that it is anything that cannot be programmed on a generic computing device. This holds true for the newly amended algorithm steps of “adding”, “calculating”, comparing”, “determining” and “sending” steps. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “nonconventional and non-generic arrangement of known, conventional pieces” but instead merely call for performance of the claimed functions on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion I of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
	In light of the Alice decision and the guidance provided in the 2019 PEG, the features
listed in the claims, are not considered an improvement to another technology or technical field,
or an improvement to the functioning of the computer itself. At best, these features may be
considered to be a business solution, using computers, to the business problem of accounting for and monitoring liquidity levels. The alleged benefits that Applicants tout are due to business decisions, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. Relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As
discussed in the rejection above, the components of the instant system, when taken alone, each
execute in a manner conventionally expected of these components. At best, Applicant has
claimed features that may improve an abstract idea. However, an improved abstract idea is still
abstract, (SAP America v. Investpic *2-3 ("'We may assume that the techniques claimed are
"groundbreaking, innovative, or even brilliant," but that is not enough for eligibility. Association
for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE,
Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter
eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster
under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566
U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir.
2016) ("[A] claim for a new abstract idea is still an abstract idea."'
There is a fundamental difference between computer functionality improvements, on the
one hand, and uses of existing computers as tools to perform a particular task, on the other.
There is nothing, for example, in the pending claims to suggest that the claimed “device”, i.e. processor, and “network” are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in accounting for and monitoring liquidity levels, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is
implemented. Simply executing an abstract concept on a computer does not render a
computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir.
2012). There are no improvements to another technology or technical field, no improvements to
the functioning of the computer itself, transformation or reduction of a particular article to a
different state or thing or any other meaningful limitations beyond generally linking the use of an
abstract idea to a particular technological environment as a result of performing the claimed
method. The claimed sequence of steps comprises only “conventional steps, specified at a high
level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357
(quoting Mayo, 132 S. Ct. at 1294, 1297, 1300). The addition of merely novel or nonroutine
components to the claimed idea does not necessarily turn an abstraction into something
concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14,
2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under
35 U.S.C. 101 is maintained by the Examiner. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/
Primary Examiner, Art Unit 3695                                                                                                                                                                                            7/12/2022